20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 09/01/20.
Claims 1-18 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/20, 12/17/20, 12/30/20 and 01/29/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (9,848,871) in view of Huitema et al. (2009/0206125).
	Regarding claims 1 and 11, Harris discloses a stapling assembly for use with a surgical stapler, comprising: a cartridge (3060; Fig. 24B) having a plurality of staples disposed therein, the plurality of staples being configured to be deployed into tissue; and a non-fibrous adjunct (3000; Fig. 23) formed of at least one fused bioabsorbable polymer and configured to be releasably retained on the cartridge such that the adjunct can be attached to tissue by the plurality of staples in the cartridge, the adjunct 
	Regarding claims 3, 8 and 12-13 Harris discloses wherein the first lattice structure (3100) has a first thickness and the first planar array (3200) has a second thickness that is less than the first thickness (Fig. 23); wherein the first planar array forms at least a portion of a tissue-contacting surface of the adjunct; wherein the absorbable film (3200) is positioned on all tissue-facing surfaces of the lattice structure; wherein the absorbable film defines at least one tissue-contacting surface of the adjunct.
Allowable Subject Matter
Claims 2, 4-7, 9-10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
In claim 2, wherein the first planar array is not positioned on portions of the at least one tissue-facing surface of the first lattice structure that overlaps with the plurality of longitudinal rows.
In claim 4, wherein is the plurality of repeating unit cells comprises a triply periodic minimal surface structure.
In claim 5, wherein the plurality of repeating unit cells comprises a Schwarz-P structure.
In claims 6-7, wherein the struts extend co-planar with one another in a first plane, and wherein the struts include first struts that extend along and parallel to a longitudinal axis of the adjunct
In claim 9, a second planar array of struts, wherein the second planar array is different than the first planar array and positioned on at least a portion of the second tissue-facing surface of the first lattice structure to thereby further substantially prevent the first lattice structure from detaching from the cartridge while tissue slides across the adjunct.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731